Case
Case 1:19-cv-02696-ENV-JO
     1:19-cv-02696-ENV-JO Document
                          Document 16
                                   10 Filed
                                      Filed 01/15/20
                                            08/14/19 Page
                                                     Page 1
                                                          3 of
                                                            of 2
                                                               4 PageID
                                                                 PageID #:
                                                                        #: 49
                                                                           41



                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain
        why on a separate page):                                                    January 31,2020

2.      Deadline for first request for production of documents
                                                                                    February 27, 2020
        and first request for interrogatories:

2(a).   Additional interrogatories needed, if any, beyond
        the 25 permitted under the federal rules for:             plaintiff(s) 0     ; defendant(s) 5

3.      Date for completion of any joinder of additional
        parties and amendment of the pleadings:                                     March 27, 2020

3(a).   Number of proposed additional parties to be joined,
        if any, by:                                               plaintiff(s) 1 ; defendant(s) 1

4.      Number of depositions by plaintiff(s) of:                       parties 2 ; non-parties         1

5.      Number of depositions by defendant(s) of:                       parties 2 ; non-parties 1

6.      Date of status conference (joint status report due
        two business days in advance):                                                 June 30, 2020

7.      Date for completion of factual discovery:                                      June 23, 2020

8.      Are expert witnesses needed?                                                  Yes           No X

8(a).   Number of expert witnesses, if any, of plaintiff(s):         medical          ; non-medical

8(b).   Date for completion of those expert reports:

8(c).   Number of expert witnesses, if any, of defendant(s):       medical          ; non-medical

8(d).   Date for completion of those expert reports:

9.      Date for completion of expert discovery:

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
                                                                                      July 30, 2020
        in advance):

11.     Types of contemplated dispositive motions by
        plaintiff(s) and dates for filing of those motions:                        Summary Judgement
                                                                                     August 7, 2020
                                                    3
Case
Case 1:19-cv-02696-ENV-JO
     1:19-cv-02696-ENV-JO Document
                          Document 16
                                   10 Filed
                                      Filed 01/15/20
                                            08/14/19 Page
                                                     Page 2
                                                          4 of
                                                            of 2
                                                               4 PageID
                                                                 PageID #:
                                                                        #: 50
                                                                           42




12.   Types of contemplated dispositive motions by
      defendant(s) and dates for filing of those motions:            Summary Judgment
                                                                       August 7, 2020

13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                 Yes X     No

14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                     Yes        No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                            Yes       No X




                                                4
